Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,845,453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see Remarks, filed 8/25/2021, with respect to the double patenting and 35 U.S.C. 112(b) rejections of claims 1-15 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for preparing RF data for use in determining a location of a wireless mobile device in a wireless communications environment, comprising: receiving signals from one or more receive channels that include parameters for a localization signal of the wireless mobile device, wherein the parameters of the localization signal describe known in advance signals within the signals; receiving first metadata including each frame start detecting the known in advance signals from each receive channel among the one or more receive channels based on the parameters of the localization signal; buffering a plurality of samples in a digital format extracted from the known in advance signals; compressing in a digital format the plurality of samples to reduce a data size of the plurality of samples; and sending the compressed data, the parameters of the localization signal, and the metadata to a locate server physically remote from the detector for determination of the location.
Dependent claims 2-15 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687